COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


ROY D. HARE, SR.
                                             MEMORANDUM OPINION *
v.   Record No. 2526-99-1                        PER CURIAM
                                               APRIL 25, 2000
JANICE D. HARE


                 FROM THE CIRCUIT COURT OF YORK COUNTY
                     N. Prentis Smiley, Jr., Judge

           (Vicki Beard, on briefs), for appellant.

           (Charles E. Haden, on brief), for appellee.


     Roy D. Hare, Sr. (husband) appeals the decision of the

circuit court setting spousal and child support to be paid to

Janice D. Hare (wife).    On appeal, husband contends that the

trial court erred by (1) requiring husband to maintain an

existing life insurance policy naming his children as

beneficiaries; (2) awarding $400 in monthly spousal support

without imputing income to wife; (3) awarding wife $1,000 in

attorney's fees; and (4) ordering husband to pay a pro rata

share of all the children's uninsured medical expenses which

exceed $100.     Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     Under familiar principles, we view the evidence and all

reasonable inferences in the light most favorable to wife as the

prevailing party below.

           "The burden is on the party who alleges
           reversible error to show by the record that
           reversal is the remedy to which he is
           entitled." We are not the fact-finders and
           an appeal should not be resolved on the
           basis of our supposition that one set of
           facts is more probable than another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citations omitted).

                             Life Insurance

     Husband contends that the trial court erred when it ruled

that he was to retain his existing life insurance naming the

children as beneficiaries.    He concedes that the trial court acted

under the authority provided in Code § 20-108.1(D).   He argues,

however, that wife failed to request an award of insurance and

that the trial court was required to examine whether the cost of

maintaining the life insurance was prohibitive.     We find

husband's arguments unpersuasive.

     In pertinent part, Code § 20-108.1 provides:

           D. In any proceeding under this title,
           Title 16.1 or Title 63.1 on the issue of
           determining child support, the court shall
           have the authority to order a party to (i)
           maintain any existing life insurance policy
           on the life of either party provided the
           party so ordered has the right to designate

                                 - 2 -
          a beneficiary and (ii) designate a child or
          children of the parties as the beneficiary
          of all or a portion of such life insurance
          for so long as the party so ordered has a
          statutory obligation to pay child support
          for the child or children.

The evidence established that husband had existing life

insurance naming the children as beneficiaries.    While the

written statement of facts noted that neither party offered any

evidence concerning the cost of the life insurance premium,

evidence indicated that husband claimed $26.50 as a monthly life

insurance premium reducing his gross monthly income.      Husband

cannot be heard to complain on appeal that the trial court

failed to consider other evidence that he failed to present.

     In her bill of complaint, wife prayed for child support

under the provisions of Code § 20-107.2.    "In determining child

support, there is a rebuttable presumption that the amount

determined in accordance with the statutory guidelines, Code

§ 20-108.2, is the correct award."     Brooks v. Rogers, 18 Va.

App. 585, 591, 445 S.E.2d 725, 728 (1994).     See Code

§§ 20-108.1(B) and 20-108.2.   These sections also expressly

authorize the trial court to include provisions covering health

care expenses and life insurance in its child support decrees.

See Code § 20-108.1(C) and (D).   In addition, the parties

presented evidence that husband currently had life insurance

coverage for the benefit of the children.    Therefore, because




                               - 3 -
the trial court acted within its statutory authority based upon

the evidence presented, we find no error.

                            Spousal Support

     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the court

and will not be disturbed on appeal unless it is clear that some

injustice has been done."    Dukelow v. Dukelow, 2 Va. App. 21, 27,

341 S.E.2d 208, 211 (1986).    "In fixing the amount of the spousal

support award, a review of all of the factors contained in Code

§ 20-107.1 is mandatory, and the amount awarded must be fair and

just under all of the circumstances . . . ."      Gamble v. Gamble, 14

Va. App. 558, 574, 421 S.E.2d 635, 644 (1992).      "A court may under

appropriate circumstances impute income to a party seeking spousal

support."   Srinivasan v. Srinivasan, 10 Va. App. 728, 734, 396

S.E.2d 675, 679 (1990); see Code § 20-107.1(E).

     Husband contends that the trial court erred when it failed to

impute income to wife.   The written statement of facts indicates

that wife was working twenty-eight hours a week "in a permanent

part-time job earning $5.25 per hour . . . because it provided

health insurance benefits to her at a cost of $15.00 per week."

In 1999, wife was laid off due to budget cutbacks from a job

paying $1,267 per month.    Wife turned down a nursing position due

to the nature of the patient's illness.       The trial court

calculated wife's income based upon her actual monthly earnings of

$637 and an earned income tax credit of $307.      The total income of

                                 - 4 -
$11,328 attributed to wife was more than wife had earned in 1995

through 1997, and approximately $3,000 less than wife's total

income in 1998.   Based upon the evidence before the trial court,

we cannot say that its decision not to impute additional income to

wife was an abuse of discretion.

                          Attorney's Fees

     Husband contends that the trial court lacked jurisdiction to

award attorney's fees in its support order of September 28, 1999,

because it ruled in the equitable distribution decree entered on

August 2, 1999, nunc pro tunc June 21, 1999, that "each party

shall pay their own attorney's fees."   However, in the proceedings

before the trial court, husband objected to the award of

attorney's fees on the ground it was "excessive, beyond

[husband's] reasonable ability to pay and an abuse of discretion."

He did not raise any objection based upon the court's purported

lack of jurisdiction.   The trial court expressly reserved its

jurisdiction to determine child and spousal support when it issued

its August 2, 1999 order, and we find no indication that the court

lacked jurisdiction to award wife attorney's fees.    Therefore,

husband waived his argument that the trial court lacked

jurisdiction to award additional attorney's fees.    See Rule 5A:18.

                    Uninsured Medical Expenses

     Husband contends that the trial court deviated from the

child support guidelines set out in Code § 20-108.2 by requiring

him to pay a pro rata share of uninsured medical expenses

                               - 5 -
exceeding $100, but failed to provide a written basis for its

deviation.   Husband did not raise this argument below, and we

will not consider it for the first time on appeal.   See Rule

5A:18.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 6 -